Citation Nr: 0019805	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1954, and was discharged under other than honorable 
conditions.  Also, the record indicates he had additional 
active service prior to this period.  He died in January 
1988, and the appellant is seeking recognition as his 
surviving spouse for the DIC purposes.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1997 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which found that the appellant was not entitled to 
recognition as the veteran's surviving spouse for DIC or 
pension purposes.

The record reflects that the veteran's claims file included 
four volumes of records, but only one is currently available.  
Additionally, the evidence on file shows that the RO 
attempted to locate these missing records without success.


REMAND

The evidence on file indicates that the veteran and the 
appellant were married in November 1945.  However, the record 
also shows that a divorce decree was issued in March 1953 
dissolving this marriage, and that the divorce became final 
in September 1953.

The record further reflects that the veteran was married to 
another individual, CWS, at the time of his death.  Moreover, 
CWS was awarded DIC benefits as the surviving spouse of the 
veteran by a February 1988 rating decision.  However, the 
evidence on file does not show that CWS was ever informed of 
the appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran, and vice-versa.  Thus, 
contested claim procedures, which are applicable in the 
instant case, were not followed.  See 38 C.F.R. § 20.500, et 
seq.

The appellant, on her VA Form 9, Appeal to the Board, stated 
that she wanted a personal hearing before a Member of the 
Board at the local VA office (hereinafter, "Travel Board").  
The record reflects that the appellant was scheduled for a 
Travel Board hearing in June 2000, and she did not appear.  
However, the correspondence notifying the appellant of this 
scheduled hearing was sent to the address of CWS, and not to 
the appellant's address of record.  Thus, the Board finds 
that the appellant did not receive adequate notice of her 
scheduled hearing.  As such, she is entitled to a new Travel 
Board hearing.  Since Travel Board hearings are scheduled by 
the RO (See 38 C.F.R. § 20.704(a)), a remand is necessary for 
that purpose.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should implement contested 
claims procedures, including notification 
to CWS regarding the appellant's claim of 
recognition as the veteran's surviving 
spouse for DIC purposes.  

2.  The RO should schedule the appellant 
for a hearing before a Member of the 
Board.  Further, the RO should insure 
that contested claims procedures are 
followed with respect to this hearing.  
See 38 C.F.R. § 20.713.  A copy of the 
notice to the appellant and CWS of the 
scheduling of such a hearing should be 
placed in the record.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The purpose of this 
remand is to comply with due process considerations, and the 
Board intimates no opinion as to the outcome of this case. 

The appellant and appellee have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


